n1\11"wlmn.......................................................
                                                                              Case 2:20-cv-00246-MJH
                                                                    ...........................
                                                                                i    .............   Document 1-2 Filed 02/17/20 Page 1 of 41
                                                                                                                                                                            E
                                                                                                                                                                            5
                                                                                                                                                                            ! .
                                                                                                                                                                            !I

                                                                                                                                                                            E
                                                                                                                                                                            3



                                                                                                                  IN THE COURT OF COMMON PLEAS
                                                                                                                 LAWRENCE COUNTY, PENNSYLVANIA



                                                                                                  GLYNN D. SMITH and                     CASE NUMBER:       / Uof/0090 69
                                                                                                  DONNA SMITH
                                                                                                                                         TYPE OF PLEADING
                                                                                                                   Plaintiffs,           COMPLAINT IN CIVIL ACTION

                                                                                                  v.                                     FILED ON BEHALF OF:
                                                                                                                                         Glynn D. Smith and Donna Smith,
                                                                                                  BLACK & DECKER (U.S~) Inc.,            Plaintiffs
                                                                                                  Individually and d/b/a
                                                                                                  DeWALT ® (a trade name),               COUNSEL FOR RECORD
                                                                                                  STANLEY BLACK & DECKBR, INC.,          FOR THESE PARTIES:
                                                                                                  ACME TOOLS f/k/a and/or d/b/a          DOUGLAS J, OLCOTT, ESQ.
                                                                                                  TOOL CRIB of the NORTH                 #204851
                                                                                                                                         BORDAS & BORDAS, PLLC
                                                                                                             Defendants.                 One Gateway Center
                                                                                                                                         420 Ft. Duquesne Boulevard
                                                                                                                                         Suite 1800
                                                                                                                                         Pittsburgh, PA 15222
                                                                                                                                         T: (412) 502-5000
                                                                                                                                         F: (412) 709-6343
                                                                                                                                         DOlcot1®BordasLaw.com


                                                                                                                                         JURY TRIAL DEMANDED



            803pAs
            BOHDAS
             ATTORNEYS. PLLC



            1358 Ndlbhal Road
            W horing, vw 26003
            t 304-242-B410
            f 304-242-8935
            we East MHIYI S11rB8i
            St. Ctalrevliae, OH 48950
            1740-695-8141
            f 740-595-8999
            528 7th SIIBB1
            Moundsville. WV 26041
            1304-846-5600
            f 3ua -845604
             One Gateway Center
             420 Ft. Duquesne Blvd.
                                                                                                       EXHIBIT             FlLso:oRz@lnAL
             Suite 1800
             PMsbugh, PA 15222
             s 412-502»5D00
             1412-709-8343
                                                                                                                       208] JAN 17 AH 8: 5 E

              bordaslaw.com                                                                                            é.&§l=KL.433%' 11813
                                                                                                                       ream N?) nr
                         Case 2:20-cv-00246-MJH Document 1-2 Filed 02/17/20 Page 2 of 41
                                                                                                                J




                                                        IN THE COURT OF COMMON PLEAS
                                                       LAWRENCE COUNTY, PENNSYLVANIA

                                 GLYNN D. SMITH, and DONNA SMITH,
                                 Husband and Wife,                                      CIVIL NO.: 2020- /00 L/0
                                 26 West Miller Street,
                                 New Castle, PA 16101
                                                                                        JURY TRIAL DEMANDED
                                                           Plaintiffs,

                                 v.

                                 BLACK & DECKER (U-S.) Inc., Individually
                                 and d/b/a DeWALT ® (a trade name)
                                 701 East Joppa Road
                                 Towson, MD 21286

                                 STANLEY BLACK & DECKER, INC.
                                 1000 Stanley Drive
                                 New Britain, CT 06053

                                 ACME TOOLS f/k/a and/or d/lb/a
                                 TOOL CRIB of the NORTH
                                 1603 12"' Avenue North
                                 Grand Forks, ND 58203

                                                  Defendants .

                                                                          COMPLAINT


    go                                  NOW COME Plaintiffs, GLYNN D. SMITH and DONNA SMITH, Husband

B0;;pAs                          and Wife, by and through their attorneys, BORDAS & BORDAS, PLLC, and file this

BORDAS                           Complaint and, in support thereof, aver as follows:
Anoanevs. PLLC
                                                                          THE PARTIES
1358 Naiional Road
WheMsng. WV 28000
1304-Q42-8410                           I.        Plaintiff GLYNN D. SMITH is an adult individual residing at 26 West
1 a04-242-3905
we F381 Main sneer
st. carmine, OH 43950
                                 Miller Street, New Castle, Pennsylvania 16101.
1740695-8141
f 740-895-6999
528 7m s um
Moundsville, WV 28041
1304-845-5600
f 304-845-5604
                                               FH.ED,'0RV33NAL
one Gateway Center
420 Ft. myquesne Blvd.
Suns 1800
                                             zaza Jan 17 AH 8: 5F
Pitwbuigh, PA 15222
                                                                              1
                                                          .
1412-502-5000
f 412 709-6343
                                             we; 8145'2l~'        pts
                                                                  55
bordas§aw.com
                                              .| u. A 452 bi. i§g8,;. \
                                                                            Case 2:20-cv-00246-MJH Document 1-2 Filed 02/17/20 Page 3 of 41
lmwrmvwrww I ' ..............nln\uHlm ....................................................................................
                                                                                                                                                                                                               J
                                                                                                                                                                                                                        I




                                                                                                                                      2.    Plaintiff DONNA SMITH is an adult individual and the wife of
                                                                                               I




                                                                                                                             GLYNN D. SMITH who resides at 26 West Miller Street, New Castle, Pennsylvania

                                                                                                                             16101.

                                                                                                                                      3.    Defendant, Black & Decker (U.S.) Inc., Individually and d/b/a

                                                                                                                             DeWALT ® (a trade name), at all times material and relevant hereto, was and is a

                                                                                                                             corporation organized and existing under the laws of the State of Maryland, with a

                                                                                                                             principal place of business located at 701 East Joppa Road, Towson, Maryland 21286.

                                                                                                                                      4.    Defendant, Stanley Black & Decker, Inc., at all times material and

                                                                                                                             relevant hereto, was and is a corporation organized and existing under the laws of the

                                                                                                                             State of Connecticut, with a principal place of business located at 1000 Stanley Drive,

                                                                                                                             New Britain, Connecticut 06053.

                                                                                                                                      5.    Defendant Black & Becker (U.S,), Inc. is a wholly owned subsidiary of

                                                                                                                             Defendant Stanley Black & Deck¢r, Inc., and as such was run by, managed by, directed

                                                                                                                             by, and/or operated by Defendant Stanley Black & Decker, Inc. and the two companies

                                                                                                                             will be referred to hereinafter collectively as "BLACK & DECKER".

                                                                                                                                      6.    Defendant BLACK & DECKER, under the trade name DeWALT ®,

         BORDAS
           Ano
                                                                                                                             designed, manufactured, created specifications for fabrication, fabricated, developed,

        BORDAS                                                                                                               tested, distributed, sold, and/or otherwise delivered for use in the Commonwealth of
         ATTORNEYS. PLLC

                                                                                                                             Pennsylvania a 10" table saw, Model DW744, serial number 949139 2013 18-49
         1858 National Road
         wheeling, WV26008
         t 804-242-8410                                                                                                      (hereinafter "DeWALT ® saw").
         1304-242-3936
         we EAS! Main Shea!
         St. Clauwile, OH 43950
                                                                                                                                    7.      Defendant ACME TOOLS, f/k/a and/or d/b/a TOOL CRIB of the
         t 740-89s»8141
         f 740-595-6999
         5 2 6 7 0 7 s wf
                                                                                                                             NORTH (hereinafter "ACME TOOLS"), at all times material and relevant hereto, was
         Moundsvllle, WV25041
         1304-8-1s~seoo
         f 384-B45-5804                                                                                                      and is a corporation organized and existing under the laws of the State of North Dakota,
         One Gateway GaMer
         420 FL Duquesne Blvd.
         Sl-l310 1800
         pimbugh, PA t5222
         x412-502-5000                                                                                                                                                  2
         t412-7098343


          bordaslaw.com
                                                                                           l
                          Case 2:20-cv-00246-MJH Document 1-2 Filed 02/17/20 Page 4 of 41




                            I


                                 with a principal place of business located at 1603 12'*' Avenue North, Grand Rapids,
                           I
                                 North Dakota 58203 .

                                        8.     Upon information and belief, back in the mid 1980's is believed that

                                 Defendant ACME TOOLS sold tools, including but not limited to power tools and table

                                 saws, through a mail order business under the name TOOL CRIB of the NORTH via

                                 the TOOL CRIB Catalog.

                                        9.     Upon f`urther information and belief, in 1999 Defendant ACME TOOLS

                                 sold the TOOL CRIB Catalog to Amazon. As part of the sale Defendant ACME

                                 TOOLS signed a nomcompete agreement for ten (10) years.

                                        10.    Upon information and belief, beginning on or about February 8, 2010,

                                 after the expiration of the non-compete agreement, Defendant ACME TOOLS resumed

                                 selling tools, including but not limited to power tools and table saws, via the ACME

                                 TOOLS Catalog and online.

                                        II.    Defendant ACME TOOLS sold and delivered in the Commonwealth of

                                 Pennsylvania the DeWALT saw to Reed Shaffer and/or Reed Shaffer Construction.


    as                                                           THE INCIDENT

B0;;pAs                                 12.    On March 27, 2018, GLYNN D. SMITH was using the DeWALT ®

BOBDAS                           saw in the course and scope of his employment with Reed Shaffer Construction to cut    i

ATTORNEYS, PLL£
                           I                                                                                            I
                                 a piece of wood.
1358 Natiefhal Road
W hedlng, W V26003
z 304-242-8410                          13.    While working on March 27, 2018, GLYNN D. SMITH suffered severe
f 304-242-3938
toe East Main Strset
St. cxairawae, OH 43950
                                 and disfiguring injuries to his right hand while operating the DeWALT ® saw.
1740-695-8141
1740.695.6999
                                        14.    GLYNN D. SMITH was initially seen in the Emergency Department at
 5 26 in Si wei
MoundaWiie, WV 28041
I 304-B45-5600
 f 304-845-5604
                                 UPMC - Jameson Hospital in New Castle, Pennsylvania for treahnent of the fractures,
One Gateway Comer
420 F1. Duquesne Blvd.
Suite 1800
Pittsburgh, PA 15222
x 412-502-5000                                                            3
f 412-709~6343


bordas!aw.com
                               Case 2:20-cv-00246-MJH Document 1-2 Filed 02/17/20 Page 5 of 41
                                 *W MM   ............................................................




                                                    deep lacerations on the dorsum of his right hand starting at the MCP joint of the fish

                                                    finger and then across the proximal phalanx of the fourth finger and to the MCP joint

                                                    and middle phalanx of the third finger and tendon damage.

                                                                                           15.           Due to the severity of his `mjulies, GLYNN D. SMITH was transferred

                                                   to Allegheny General Hospital, a Trauma Level                                              I Hospital located i n Pittsburgh,
                                                  Pennsylvania for surgery to attempt to repair the injuries.


                                                                                                        THE KNOWN HAZARDS OF THE UNREASONABLY
                                                                                                                DANGEROUS TABLE SAW

                                                                                            16.          Table saws are the most dangerous woodworking tool in the United

                                                   States. According to do U.S Consumer Product Safety Commission ("CPSC") there

                                                   have been over fifty thousand (50,000) injuries per year involving table saws in the

                                                  United States. That equates to one (1) injury every ten (10) minutes. See CPSC "Brief

                                                  Package, Petition for Performance Standards for Table Saws" June 2006, Caroleene

                                                  Paul, Project Manager.

                                                                                            17,          Underwriter's Laboratories ("UL") Research Report entitled "Table


         as                                      Saw Hazard Study on Finger Injuries Due to Blade Conrad" Jan.2014,

    B0§pAs                                        http://librm'y,uI.con\!wp-colnenl/uploads/'sites!40/20I5.'02!UL W hitePapers_Tablesaw Vll.pdt`

    BOBDAS                                        concluded that lacerations to the finger or hand are the most common injuries
    ATTORNEYS, PLLC
                                                  associated with table saw operator blade contact.
    1358 National Road
    Wheeling, WV 25008
    i 304-242.8410
                                                                                           18.           Blade contact has been identified for years as the major hazard related
    f 804-242-3936
    106 EM Man Street                            Io stationary saws such as table saws. See CPSC "Injuries Associated with Stationary
    St. ClairsvilW, OH 43950
    1740-69s~8141
    f 740-695-6999                               Power Saws" May 2003,Prov pit Adler, Directorate for Epidemiology
3   526 7th sis
    Moundsville, vw 26041
l                                                                                                        CPSC staff investigation has shown "that table saw blade-contact
    1 804-845-5800                                                                        19.
    f 304-845-5804
    One Gateway Center
    420 Fa. Duquesne Blvd.                       injuries have a much larger proportion of injuries to fingers (compared to all other types
    Suite 1800
    PiI8burgh, PA 15222
    r 412-502-5000                                                                                                                  4
    f 412-709-s243


    bordaslawcom
                             Case 2:20-cv-00246-MJH Document 1-2 Filed 02/17/20 Page 6 of 41
>»»»»~l~~.

                               I




                                    of consumer products) and have significantly larger proportions of diagnosis for

                                    lacerations and amputations .vs CPSC "Safety Standard Addressing Blade-Contact

                                    Injuries on Table Saws" 16 CFR Pan 1245, Docket No. CPSC-2011-0074, January 17,

                                    2017.

                                            20.    "Table saws, in particular, table saw blade-contact injuries, represented

                                    a larger portion of injuries to fingers than all other workshop products (which include

                                    tools such as radial arm saws, miter saws, circular saws, band saws, and routers, along

                                    with other power and manual woodworking tools)."             CPSC "Safety Standard

                                    Addressing Blade-Contact Injuries on Table Saws" 16 CFR Part 1245, Docket No.

                                    CPSC-2011-0074, January 17, 2017.

                                            21.    CPSC staff analysis shows that the addition of riving knife and modular

                                    blade guards contained in UL 987 Stationary and Fixed Electric Tools has not reduced

                                    the number or severity of blade-contact injuries. "Furthermore, CPSC staff concludes

                                    that due re is no discernable change in the number of blade-contact injuries or types of

                                    injuries related to table saw blade contact from the timespan before the voluntary


             as                     standard [in UL 987] was implemented (2004-2009) to the time span airer the

 B03pAs                             implementation of the voluntary standard requiring the riving knife and modular blade

 BOBDAS                             guard on all table saws (2010-2015)." CPSC "Safety Standard Addressing Blade-
  ATTOBNEYS, PLLC

                                    Contact Injuries on Table Saws" 16 CFR Part 1245, Docket No. CPSC-2011-0074,
  1355 national Road
   Wheeling. WV26003
  i :a0-s~242-w0                    January 17, 2017.
  r a04-242-3eas
  106 East Maln Sheet
  St. Clairsville, OH43950                  22.   In June 2011, UL announced its intention to create a standard that
  t740-595,8141
  1740-895-8999
                                    addressed the performance characteristics needed to reduce blade~contact injuries with
  526701 Stine!
  Moundsviile, WV 26041
  t 304-a4s-seoo
  f 304-845-5604                    table saws.
 Dns Gateway Center
 420 Fl. Duqumne Alva.
 Suite 1800
 Pittshugh, PA 15222
 t 412-502-5000                                                                5
 1412-709-ea4a


  bordaslaw.com
                            Case 2:20-cv-00246-MJH Document 1-2 Filed 02/17/20 Page 7 of 41


                             I




                                           23.    Active injury mitigation (AIM), is a term developed by the UL working

                                   group created in June 2011 to address performance characteristics needed to reduce

                                   blade-contact injuries associated with table saws, and refers to technology used to

                                   actively prevent or mitigate injury of a human body part resulting from contact with a

                                   rotating saw blade. AIM systems are intended to perform two functions: (1) detect

                                   imminent or actual contact between the rotating table saw blade and a human body part,

                                   and (2) react to mitigate the severity of the injury.

                                          24.     In February 2016, UL balloted two proposals, one of which was to add

                                   AIM system requirements for table saws as part of UL 987. The proposal did not reach

                                   consensus, the ballot received twelve (12) votes against (versus five (5) votes in favor

                                   of) the proposal. The table saw industry objected to making AIM requirements part of

                                   the UL standard.

                                          25.     Since 2004, the technology to manufacture a table saw with AIM

                                   capabilities has existed and been available on the market.

                                          26.     AIM technology known as SawStop®, developed by SawStop, LLC,


     as                            was first publicly demonstrated at a trade show in Atlanta in August 2000.

B0§pAs                                    27.     Later that year, in November 2000 a prototype saw equipped with

BOHDAS                             SawStop® technology was demonstrated in Cleveland, Ohio before the Power Tool
ATTORNEYS, PLLC

                                  Institute, Inc. ("PTI")
1358 National Road
Wheeling, wv 26003
t 304-242-8410                            28.     The Power Tool Institute, Inc, is a trade group representing major
f 804-242-3936
 106 E851 Min Stiiel
 St. Cl&lsville, OH 43950
                                  manufacturers of portable and stationary power tools which markets itself as "the
I 740-595-8141
 f 740-695-6999
                                   leading organization for power tool safety resources, information and education."
526 7Ih Sure:
Moundsvltle, vw26041
K 304-845-5600
f 304-845-5604
One Gateway Center
420 Ft. Duquesne Blvd,
Suite 1800
psusburgh, PA 15222
z 412-502-5000                                                                 6
f 412-709-6343


bordaslaw.com
                           Case 2:20-cv-00246-MJH Document 1-2 Filed 02/17/20 Page 8 of 41




                                          29.    Defendant Stanley Black & Decker and BLACK & DECKER® and



                                         30.     In February 2001, a representative of Defendant BLACK & DECKER

                                  gave a presentation at the Defense Research Institute conference in Las Vegas entitled

                                  "Evidentiary Issues Relating to SawStop Technology for Power Saw".              Upon

                                  information and belief, the presentation discussed a hypothetical lawsuit and ways

                                  defense counsel for the power tool industry might defend such a product defect lawsuit

                                  if the industry did not adopt and/or develop Sawstop or similar AIM technology.

                                         31.     SawStop, LLC offered to make the SawStop® technology available to

                                  Defendant BLACK & DECKER through a licensing agreement.

                                         32.     The SawStop® technology would have been appropriate for use on the

                                  DeWALT® saw which caused GLYNN SMITH's injuries.

                                         33.     In or around 2001-2002, representatives from Defendant BLACK &

                                  DECKER had discussions with Dr, Stephen F. Gass, the inventor and one of the

                                  principals of SawStop, LLC, the company which developed, manufactures, sells and


    as                            licenses SawStop® saws and SawStop® technology.

B0;;pAs                                  34.    During this same time, SawStop, LLC allowed Defendant BLACK &

BORDAS                            DECKER to extensively study one of SawStop, LLC's prototype saws.
ATYORNEYS, PLLC

                                         35.     Aiiel examining SawStop, LLC's prototype saws and SawStop®
1358 National Road
 Wheeling, wv zaooa
I 304-242-8410                    technology Defendant BLACK & DECKER decided to not pursue licensing and the
f 304-242-3936
106 Easy Main Sveei
SL Clairsvills, OH 43950
                                  use of this safer technology or to otherwise mitigate or eliminate the known danger of
t 740-8958141
9740-695-6999
                                  accidental blade contact with human flesh.
62 6 7 th su m
mwnuwille, wv26041                                                                                                         r


\ 304-845-5800
f 804-.45-5504
One Gaiaway GaMer
420 FL Duquesne Blvd.
Suite 1800
Pittsburgh, PA 16222
1412-502-5000                                                               7
     rouse
f 412-


bordaslaw.com
                              Case 2:20-cv-00246-MJH Document 1-2 Filed 02/17/20 Page 9 of 41




                                              36.     In 2004, several members of the PTI, including Defendant BLACK &

                                     DECKER, formed a joint venture to develop technology for power saw blade contact
4

I
I
                                     injury avoidance, including sloan sensing systems, blade braking systems, and/or blade

                                     guarding systems.

                                              37.     The PTI joint venture claims that it has developed a flesh sensing

                                     technology, believed to have been developed prior to 2013, that reacts faster, has a

                                     lower replacement cost of firing, and mitigates injury to a greater degree when

                                     compared with SawStop® technology.
i
                                              38.     In or around 2014, Bosch, another power tool manufacturer, introduced

                                     its Rea XX Table Saw which utilized AIM technology I

                                              39.     In 2012, W hirlwind Tool Company, another smaller, non-member of

                                     the PTI, developed a table saw implanting AIM technology that utilized a proximity

                                     sensor to avoid in ury to the saw user.

                                              40.     At the time the DeWALT® saw at issue in this case was manufactured

                                     and/or sold, Defendant BLACK & DECKER had not brought to market any saw


        35                           incorporating any AIM technology or any other comparable safety technology to

    B0§pAs                           mitigate or eliminate the known danger of accidental blade contact with human flesh.

    BOBDAS                                   41.      Defendant BLACK & DECKER's affirmative decision to forgo the use
    ATTORNEYS, PLLC

                                     of a safer alternative design and/or to implement AIM technology directly led to the                  I

     1358 National Road
    wheeling, wv 26003
    \ 304-242~8410                   injuries suffered by GLYNN SMITH.
    f 304-242-3936
     106 East Man Shad
    st. Cldfsvine. OH 43950
    i 740-595-8141
     f 740-695-8999
                                     I On September 26, 2016 Administrative Law Judge Thomas B. Ponder issued a determination that
    52671h Shred                     Bosch's 8.eaKx saw infringed on certain SawStop. LLC patents related to SawStop® technology,
    Moundsviile, WV 28041
    i 304-845 5800                   Thereafter, on January 27, 2017, the United States lntemationai Trade Commission issued a Cease and
    r304'845~5604                    Desist Order against Bosch affirming the ALL's finding that Bosch's Rea XX technology infringed on
    One Gateway Center               certain SawStop, LLC patents related to SawStop® technology, In February 2018, the Federal Circuit
    420 F1. Duquesne Blvd.           affirmed the ITC's decision.
    Suite 1800
    Pittsburgh, PA15222
    t412-502-5000                                                                     8
    f 412-709-e343


    bordas!aw.com
                               Case 2:20-cv-00246-MJH Document 1-2 Filed 02/17/20 Page 10 of 41

                                 i




                                               42.    Had Defendant BLACK & DECKER employed available and safer
E
3
                                       AIM technology GLYNN SMITH would not have been injured or the severity of his
3
E                                      injuries would have been substantially reduced.

                                              43.     Defendant BLACK & DECKER designed, manufactured, created

                                       specifications for fabrication, fabricated, developed, tested, distributed, sold, and/or

                                       otherwise delivered for use in the Commonwealth of Pexmsylvania the unreasonably

                                       dangerous, hazardous, and defective DeWALT® saw which caused GLYNN SMITH

                                       to suffer permanent injury and disfigurement of his fingers and right hand.

                                              44.     Defendant BLACK & DECKER designed, manufactured, created

                                       specifications for fabrication, fabricated, developed, tested, distributed, sold, and/or

                                       othewvise delivered for use in the Commonwealth of Pennsylvania the DeWALT® saw

                                       used by GLYNN SMITH, despite having knowledge of the dangers of its product based

                                       upon prior accident/incident reports, trade publications, participation lobbying against

                                       efforts to adopt and implement AIM technology, and prior product liability litigation.

                                              45.     Defendant BLACK & DECKBR knew that its continued manufacturing


         as                            and sale of its dangerous and hazardous table saws, including but not limited to the

    B0§pAs                            DeWALT® saw used by GLYNN SMITH, would cause and continue to cause severe

    BOBDAS                            injuries including amputations as well as severe, disabling, and disfiguring injuries like
    ATTORNEYS, PLLC                                                                                                                I
                                       the one suffered by GLYNN SMITH.
    1 ass National RoaG
    W heeling, wv 26003                                                                                                                I
    i 304-242-an0                             46.     Defendant ACME TOOLS continued to distribute, sell, and/or
    1304-242-3936

    we E851 Main $11891
    sf, Qalrsvllle, OH 43950
                                      otherwise deliver for use in the Commonwealth of Pennsylvania the unreasonably
    Y 740-695-8141
    f 740-695-6999
     526 vm sure:
                                      dangerous, hazardous, and defective DeWALT® saw which caused GLYNN SMITH
    men      uue. wv 26041
    i 304-845-5600
    f 504-845-5804                    to suffer permanent injury and disfigurement of his fingers and right hand.
    One Gateway Center
    420 Ft. Duquesne Blvd.
    Suite 1soo
    Pittsburgh, PA 15222
    1 412-502-5000                                                                9
    f 412-709-saw


    bordaslaw.com
                         Case 2:20-cv-00246-MJH Document 1-2 Filed 02/17/20 Page 11 of 41




                                              47,     Defendant ACME TOOLS continued to distribute, sell, and/or

                                      otherwise deliver for use in the Commonwealth of Pennsylvania despite having

                                      knowledge of the dangers associated with table saws, including but not limited to the

                                      DeWALT® saw used by GLYNN SMITH, based upon its knowledge of prior

                                      accident/incident reports, trade publications and participation in the power tool

                                      industry .

                                              48.     Defendant ACME TOOLS knew that its continued sale, distribution

                                      and/or delivery for use in the Commonwealth of Pennsylvania of table saws, including

                                      but not limited to the DeWALT® saw used by GLYNN SMITH, would cause and
                                                                                                                              I

                                      continue to cause severe injuries including amputations as well as severe, disabling,

                                      and disfiguring injures like the one suffered by GLYNN SMITH.

                                              49.     Defendants BLACK & DECKER and ACME TOOLS's decision

                                      resulted in GLYNN SMITH suffering serious and permanent disfiguring injuries.

                                                                  COUNT I - NEGLIGENCE
                                         Plaintiff GLYNN SMITH v. Defendants BLACK & DECKER (U_s,) INC.,
                                                    Individually and d/b/a DeWALT ® (a trade name) and
                                                            STANLEY BLACK & DECKER. INC.

                                              50.     The preceding paragraphs are incorporated herein by reference as
E   80§pAs
                                      though folly set forth herein in their entirety.
3   BORDAS
    ATTORNEYS, PLLC                           51.    Defendant BLACK & DECKER owed a duty to design, manufacture,

    1358 National Road                market, distribute, sell and/or place into the stream of commerce the DeWALT® saw
    Wheeling, WV 26003
    t 304-242-8410
    f 304-242-3935
                                      and other similar products in such a way so as to avoid hann to persons using them,
    106 East Main SWeet
    St. claar$wne, OH 43850
    1740-895-8141                     such as GLYNN SMITH.
    f 740-695-6999
    528 oh Shut
    Mbundsville, WV26041
    1394-845,5800             I
    1304-845-5604
    One Galway Came
    420 FL Duquesne Blvd.
    Sums 1800
    Pittsburgh, PA15222
    i412-602-5000                                                                 10
    f4¥2-709-6343



i
e   bordas1aw.com
                                  I
                      Case 2:20-cv-00246-MJH Document 1-2 Filed 02/17/20 Page 12 of 41




                                      52.    Defendant BLACK & DECKER owed a duty to warn of the hazards and

                              dangers associated with the use of its products so as to avoid harm to persons using

                              them, such as GLYNN SMITH.

                                     53.     Defendant BLACK & DECKER breached its duty to persons such as

                              GLYNN SMITH using the DeWALT® saw and other similar products.

                                      54.    A safer alterative design to the DeWALT® saw was available to

                              Defendant BLACK & DECKER and in all reasonable probability, the same product

                              could have been designed/manufactured/sold/distributed with appropriate technology,

                              component, device and/or mechanism which would have prevented or significantly

                              reduced the risk of injury without impairing the saw's utility.

                                     55.     The costs of correctly designing and manufacturing the DeWALT® saw

                              to eliminate the known hazardous condition was economically and technically feasible

                              at the time the product leis the control of Defendant BLACK & DECKER.

                                     56.     Defendant BLACK & DECKER knew or through the exercise of

                              reasonable care should have known that its table saws, including but not limited to the

                              DeWALT® saw, were unreasonably dangerous without adequate safeguards,

B03pAs                        warnings, and/or instructions.

BOBDAS                               57.     Defendant BLACK & DECKER had actual knowledge of the means and
ATTORNEYS, PLLC

                              ability to design and manufacture a safer and effective table saw, including safety
1358 National 9086
whaenng, iw28003
t 304-242-8410                features such as SawStop® technology, which would have detected flesh, or Whirlwind
f 804-242-3936
106 East Main $11981
SL Cldrsvllle, OH 43950
                              Tool Company's proximity sensor, both of which instantly stopped the rotating saw
1740-895-8141
f 740-895-6999
                              blade, thus preventing or minimizing the injuries suffered by GLYNN SMITH.
526 7th Siieei
Moundsvllle, WV26041
! 304-845-5600
f 304-845-5604
One Gateway Center
420 Ft. Duquesne Blvd.
Suite 1800
Pitfsburyh, PA 15222
1412-502-5000                                                           11
1412.109-8345


bordaslaw.com
                          I
                                      Case 2:20-cv-00246-MJH Document 1-2 Filed 02/17/20 Page 13 of 41
        IIlN'\'MM




                                                     58.     Defendant BLACK & DECKER was negligent, careless, and reckless

                                              in designing, testing, manufacturing, marketing, distributing, selling, and/or otherwise

                                              placing into the stream of commerce the DeWALT® saw, both generally and in the

                                              following particular respects:

                                                             a.   designing, testing, manufacturing, marketing, distributing,
                                        I
                                                                  selling, and/or otherwise placing into the stream of
                                                                commerce a table saw that did not instantly shut off after               I


                                                                detecting flesh;
                                                             b. designing, testing, manufacturing, marketing, distributing,
                                                                  selling, and/or otherwise placing into the stream of
                                                                commerce a table saw that did not use a proximity sensor,
                                                             c. designing, testing, manufacturing, marketing, distributing,
                                                                  selling, and/or otherwise placing into the stream of
                                                                  commerce a table saw that did not employee AIM
                                                                technology;
                                                             d. designing, testing, manufacturing, marketing, distributing,
                                                                  selling, and/or otherwise placing into the stream of
                                                                commerce a table saw that did not have an interlocked guard,
                                                             e. designing, testing, manufacturing, marketing, distributing,
                                                                  selling, and/or otherwise placing into the stream of
                                                                commerce a table saw in such a way that it would fail to
                                                                guard against flesh injuries to table saw users,
                                                             f. designing, testing, manufacturing, marketing, distributing,
                                                                  selling, and/or otherwise placing into the stream of
                                                                  commerce the DeWALT® saw which was made in such a
                                                                  way that made it unreasonably unsafe for persons using it as
                                                                  intended;
                                                            g. failing to employ appropriate technology, component,
             B0gpAs                                            device, and/or mechanism which would have prevented or
                                                               significantly reduced the risk of iijury without impairing the


i'
E            BORDAS                                            table saw's utility;
             ATTORNEYS. PLLC                                h. failing to employ appropriate technology which would cause
                                                                  the table saw to shut off when it comes in contact with
 ..
  ...        1358 NB'll°h81 Road
              W haling, wv25005
                                                               human flesh;
             r 304~242-8410                                 i. knowingly, and intentional failing and refusing to license
             I ao4~z4z-ssss
                                                               SawStop® technology;
             105 ERS! may Sure:
             SI. Clairaviis, OH 43950
                                                            j. failing to employ appropriate technology which would sense
             I 74u-e95-8141                                       the proximity of flesh to the rotating saw blade and
             f 740-695-B999
                                                               immediately shut the saw off,
             526 vm Susan
             Molmdsville, W V 26041                         k. failing to employ appropriate technology developed by the
             t304-845-5600
             C304-845-5604
                                                               PTI .joint venture which the PTI contends reacts faster, has
             One Gateway Center
             420 Ft. Duquesne Blvd.
             Suite 1800
             Phfsbilgh, PA 15222
             t412-502-5000                                                              12
             i412-709-6343


             bordaslaw.com
                                                Case 2:20-cv-00246-MJH Document 1-2 Filed 02/17/20 Page 14 of 41
        ..........   ........................




                                                                       a lower replacement cost of firing, and mitigates injury to a
                                                                       greater degree when compared with SawStop® technology,
                                                                    l, failing to supply the DeWALT® saw in a condition which
                                                                       was free of defects and fit and safe in all respects for its
                                                                       intended and foreseeable uses,
                                                                    m. designing, testing, manufacturing, marketing, distributing,
                                                                        selling, and/or otherwise placing into the stream of
                                                                        commerce the DeWALT® saw that lacked every element
                                                                        necessary to make it safe or was otherwise in an unsafe
                                                                        condition,
                                                                   n. disregarding the safety and well-being of users of the
                                                                       DeWALT® saw, including GLYNN SMITH, by designing,
                                                                       manufacturing, and selling it in an unsafe manner,
                                                                   o. disregarding the health, safety and well-being of users of the
                                                                       DeWALT® saw, including GLYNN SMITH, by failing to
                                                                       eliminate, rectify, and/or warn of known dangers and defects
                                                                       which involved a substantial likelihood of injury and which
                                                                       BLACK & DECKER knew could have been guarded against
                                                                       and/or eliminated,
                                                                   p. failing to provide adequate instructions and warning
                                                                        covering all known or reasonably foreseeable eventualities
                                                                        which BLACK & DECKER knew could have been guarded
                                                                        agdnst and/or eliminated;
                                                                   q. failing to keep abreast of state of the act and existing
g
                                                                        principles of science, engineering, design, and/or applying
                                                                        such knowledge and principles to the design of the
                                                                        DeWALT® saw
                                                                   r.   failing to recall or otherwise remove the defective
                                                                       DeWALT® saw from the market,
3
l                                                                  s. failing to provide adequate waring that the DeWALT® saw
E
           as                                                          would not instantly shut off when it came in contact with
                                                                       flesh;
    BUQPAS                                                         r. failing to provide adequate warning that the DeWALT® saw
                                                                        did not employ flesh sensing technology despite said
    BORDAS                                                              technology existing and being available;
    ATTORNEYS. PLLC                                                u. failing to adequately identify, investigate, record, and
                                                                       incorporate into its design, development, engineering,
     1358 National Road                                                 fabrication, assembly, and/or manufacture of the
    Wheeling, WV esooa
    t 304 242-8410                                                      DeWALT® saw the knowledge gained from prior incidents
    !304-242-3936
                                                                        in which Defendant BLACK & DECKER saws caused
    106 East Main Street
    Si. Ciairsviile, OH 48950                                           serious injuries to their users despite the exercise of all
    t 740-895-B141                                                     reasonable and due care;
    f 740~885-6999
    5267111 $0881
                                                                   v. consciously disregarding the safety consequences of its
    Moundsvme. WV 26041                                                design decisions, which Defendant BLACK & DECKER
    t 304-845-5800
    f 304-845-5004                                                     knew through prior accidents and litigation could and would
    Ons Gateway Genie:                                                  result in severe injuries, and choosing to place more
    420 Ft. Duquesne Blvd.
    Suite 1800
    Ply urgh, PA 15&2
    x412-502-5000                                                                             13
    f412-709-6343


    bordaslaw.com
                         Case 2:20-cv-00246-MJH Document 1-2 Filed 02/17/20 Page 15 of 41




                                                    importance on its corporate profits than its products' safety,
                                                    and
                                                 W. consciously and deliberately choosing not to incorporate into
                                                    the design of the DeWALT® saw feasible and commercially
                                                    available alterative designs that would have improved its
                                                    safety and prevented GLYNN SMITH's injuries,



                                                                                                                             I
                                                                                                                             _
                                           59.   As set fords above, a safer alternative design was available to Defendant

                                 BLACK & DECKER which if used, in all reasonable probability, would have

                                 prevented or significantly reduced the risk of disfigurement and injury without

                                 impairing the saw's utility.

                                           60.   The cost of properly designing the DeWALT® saw so as to eliminate

                                 the known hazard was economically and technically feasible at the time the subject

                                 DeWALT® saw lei? the control of Defendant BLACK & DECKER.

                                           61.   At the time the subject DeWALT® saw left the control of Defendant

                                 BLACK & DECKER, it had actual knowledge of the means of designing such a saw

                                 which would not have caused GLYNN SMITH's injuries in the manner described

                                 above .

                                           62.   Prior to 2013, Defendant BLACK & DECKER knew or had reason to

    as                           know that selling the DeWALT® without AIM technology was dangerous and
B0§pAs
                                 hazardous to the users of such table saws.
BORDAS
ATTORNEVS, PLLC                            63.   Despite that knowledge, Defendant BLACK & DECKER in willful,

1358 National Road               wanton, malicious, outrageous, and reckless disregard for the health, safety and well-
Wheeling, wv aeooa
\ 304-242-8410
f $04-242-3936
                                 being of users, including GLYNN SMITH, of the DeWALT® saw, continued to
me E851 Main $888!
Sn. cnanwille, OH 43950
t 740-695-8141                   design, manufacture, market, distribute, sell, and/or supply table saws with such
1740495-6999
526 71h811988
Moundsville, WV28041             characteristics and allowed those products to remain in the stream of commerce where
Q 304-845-5800
f 804-845-5604
One emwvsy Center                they could injury intended users, including GLYNN SMITH.
420 Ft. Duquesne Blvd.
SuRe 1800
pvwbwuh. PA 15222
i 412-582-5000                                                                14
1412-709-8348


bordaslaw.com
                            Case 2:20-cv-00246-MJH Document 1-2 Filed 02/17/20 Page 16 of 41




                                           64.     Defendant BLACK & DECKER filed to implement AIM technology

                                    or warn the owners and users of the DeWALT® saw of the potential dangers posed by

                                    the design of it, all to avoid the expense of licensing proven technology and/or changing

                                    the design of its product, to prevent potential lost revenue, and to limit the potential

                                    exposure that its product line would be deemed to be dangerous and defective for not             I
                                                                                                                                      ..
                                    implementing AIM technology.                                                                     ..


                                           65,     As set forth above, Defendant BLACK & DECKER's conduct was

                                    malicious, willful, wanton, reckless and evidenced a reckless disregard for due health,

                                    safety, and weI1~being of users, including GLYNN SMITH, of its DeWALT® saw.

                                           66.     As a direct and proximate result of Defendant BLACK & DECKER's

                                    negligence, carelessness, recklessness, and/or willful and wanton conduct, GLYNN

                                    SMITH suffered serious and permanent disabling injuries including, but not limited to,

                                    multiple fractures, deep lacerations on the dorsum of his right hand starting at the MCP

                                    joint of the 5th finger and then across the proximal phalanx of the fourth finger and to

                                    the MCP joint and middle phalanx of the third finger and tendon damage requiring



lu
         is
     8n3pAs
                                    surgery.

                                           67.     As a direct and proximate result of Defendant BLACK & DECKER's

     BOBDAS                         negligence, carelessness, recklessness, and/or willful and wanton conduct, GLYNN
     ATroanevs. PLLC
                                    SMITH has suffered and wil! continue to suffer into the indefinite fixture to endure pain,
     1358 N81lO£18l Road
     whaaaang, wv 26003
     1304-242-8410                  suffering, humiliation, inconvenience, disfigurement, embarrassment, and loss of life's
     f 304-242-3936
     106 East Main Sheet!
     St. Clalr$vllls, OH 43950      pleasures.
     1740-595-8141
     f T40-695-B999
     526 'Rh same:
                                                                                                                                 »
     Moundsvllla. WV 26041
     1 a04-545-seoo
     f304-845-5604
     One Gateway Center
     420 FE. Duquwne Blvd.
     Suite 1800
     Pittsburgh, PA 15222
     Q412-502»5000                                                             15
     f 412-709-6343

     bordaslaw,com
                                        Case 2:20-cv-00246-MJH Document 1-2 Filed 02/17/20 Page 17 of 41
in                 llM"W   ........................................................................




                                                                                                              68.     As a direct and proximate result of this incident, GLYNN SMITH has

                                                                                                      undergone in the past and may continue to undergo in the future numerous reasonable

                                                                                                      and necessary medical treatments, surgeries, procedures, and rehabilitation.

                                                                                                              69.     As a direct and proximate result of this incident, GLYNN SMITH was

                                                                                                      forced to incur various expenses for treatment, surgery, therapy, rehabilitation, and

                                                                                                      medicine for his injuries and will be compelled to continue to incur said expenses into

                                                                                                      the indefinite future.

                                                                                                              70.     As a direct and proximate result of this incident, GLYNN SMITH has

                                                                                                      been unable to attend to his usual and customary daily activities and occupations, all to

                                                                                                      his detriment and loss.

                                                                                                              71.     As a direct and proximate result of this incident, GLYNN SMITH was

                                                                                                      caused to incur a loss of past income, future income, and his future earnings capacity

                                                                                                      has been greatly iMpaired or extinguished.

                                                                                                              WHEREFORE, in consideration of the foregoing, Plaintiff GLYNN SMITH,

                                                                                                      demands judgment awarding both compensatory and punitive damages against


          as                                                                                          Defendants Black & Decker (U.S.) Inc., Individually and d/b/a DeWALT ® (a trade

     B018pAs                                                                                          name) and Stanley Black & Decker, Inc. in an amount in excess of the arbitration limits

     BORDAS                                                                                           of this Court plus interest and costs as the law may allow.
     ATTORNEYS, PLLC

                                                                                                                                COUNT II - STRICT LIABILITY
     1358 Nuiiwlal Road                                                                                  Plaintiff GLYNN SMITH v. Defendants BLACK & DECKER (U-S~) INC.,
     wheeling, wv zscoa
     t 3g4.242,g410                                                                                                 Individually and d/b/a DeWALT ® (a trade name) and
     f 304-242-3eas
                                                                                                                            STANLEY BLACK & DECKER, INC.
     106 East Main sueez
     So. Cla31'B\fi1le, OH 43950


                                                         l
     i 740-695-8141                                                                                           '12,   The preceding paragraphs are incorporated herein by reference as
      f 740-895-8999
                                                               L
     528781 Svuei
     Mourdsvilla, WV 26041                                                                            though fully set forth herein in their entirety.
     1304-845-5600
     (304-845-5804
     One Gateway Canter
     420 Ft. Duquesne Blvd.
     Suite 1800
     F'ittsburgh, PA 15222
     i 412-502-5000                                                                                                                               16
     1412-709-6343


     bordas!aw.com
                            Case 2:20-cv-00246-MJH Document 1-2 Filed 02/17/20 Page 18 of 41




                                           73.     Defendant BLACK & DECKER at all times pertinent to this Complaint

                                    was engaged in the design, testing, manufacture, marketing, development, distribution

                                    and sale of various table saws including, but not limited to, the above descn'bed

                                    DeWALT® saw within the meaning of §402A of the Restatement (Second) of Torts.

                                           74.     Defendant BLACK & DECKER expected the subject DeWALT® saw

                                    to, and it did, reach users, including GLYNN SMITH, without substantial change in

                                    the condition in which it was sold.

                                           75.     When the subject DeWALT® saw left the possession of Defendant

                                    BLACK & DECKER, it was in a defective condition creating a risk of harm to a user,

                                    including GLYNN SMITH.

                                           76.    Defendant BLACK & DECKER owed users of its DeWALT® saws,

                                    such as GLYNN SMITH, a duty of care and breached that duty by placing into the

                                    stream of commerce an unreasonably dangerous product in a defective condition

                                    including the following deficiencies:

                                                  a. designing, testing, manufacturing, marketing, distributing,
                                                       selling, and/or otherwise placing into the stream of
                                                     commerce a table saw that did not instantly shut off airer
                                                     detecting flesh;
    B04pAs                                        b. designing, testing, manufacturing, marketing, distributing,
                                                       selling, and/or otherwise placing into the stream of
    BORDAS                                           commerce a table saw that did not use a proximity sensor,
    ATTCaNEVS, PLLC                               c. designing, testing, manufacturing, marketing, distributing,
                                                       selling, and/or otherwise placing into the stream of
    1358 marina: H088                                  commerce a table saw that did not employee AIM
    W heeling, wv26003
    1304-242-8410                                    technology;
    f 304-242-3938
                                                  d. designing, testing, manufacturing, marketing, distributing,
    we ERS! Main swaez
    St. Clalfsvilie, OH 43950
                                                       selling, and/or otherwise placing into the stream of
    1740-895-8141                                      commerce a table saw that did not have an interlocked guard;
    f 740-685-6999
    526 7m seen
                                                  e.   designing, testing, manufacturing, marketing, distributing,
W
    Moundsvlile, WV 26041                              selling, and/or otherwise placing into the stream of
    t 304845-5800
    f 304~845-5604                                     commerce a table saw in such a way that it would fail to
    One Gateway Center
                                                       guard against flesh injuries to table saw users;
    420 Fi. Duquesne BNd.
    Suite 1800
    PfUsburgh, PA 15222
    t412-s0Q-sooo                                                             17
    f 412-709-6343


    bordaslaw.com
                            Case 2:20-cv-00246-MJH Document 1-2 Filed 02/17/20 Page 19 of 41




                                               £ designing, testing, manufacturing, marketing, distributing,
                                                 selling, and/or otherwise placing into the stream of
                                                    commerce the DeWALT® saw which was made in such a
                                                    way that made it unreasonably unsafe for persons using it,
                                               g, failing to employ appropriate technology, component,
                                                   device, and/or mechanism which would have prevented or
                                                   significantly reduced the risk of in ury without impairing the
                                                    table saw's utility;
                                               h. failing to employ appropriate technology which would cause
                                                    the table saw to shut off when it comes in contact with
                                                   human flesh;
                                               i.  knowingly, and intentional failing and refusing to license
                                                   SawStop® technology;
                                               j. failing to employ appropriate technology which would sense
                                                   proximity of flesh to the rotating saw blade and immediately
                                                   shut the saw off,
                                               k. failing to employ appropriate technology developed by the
                                                   PTI joint venture PTI contends reacts faster, has a lower
                                                   replacement cost of firing, and mitigates infamy to a greater
                                                   degree when compared with SawStop® technology;
                                               i. failing to supply the DeWALT® saw which was free of
                                                   defects and fit and safe in all respects for its intended and
                                                   foreseeable uses,
                                               m, designing, testing, manufacturing, marketing, distributing,
                                                    selling, and/or otherwise placing into the stream of
                                                    commerce the DeWALT® saw that lacked every element
                                                    necessary to make it safe or was otherwise in an unsafe
                                                    condition;
                                               n. disregarding the safety and well-being of users of the
                                                   DeWALT® saw, including GLYNN SMITH, by designing,
                                                   manufacturing, and selling them in an unsafe manner,
                                               o. disregarding the health, safety and well-being of users of the
B04pAs                                              DeWALT® saw, including GLYNN SMITH, by failing to
                                                    eliminate, rectify, and/or warn of known dangers and defects
BGBDAS                                              which involved a substantial likelihood of injury and which
ATTORNEYS, PLLC                                     BLACK & DECKER knew could have been guarded against
                                                    and/or eliminated,         ,
1358 Bhtiond Road                              p. failing to provide adequate instructions and warning
Wnadlng, WV26008
i 304-242-8410                                      covering all known or reasonably foreseeable eventualities
f 304-242-3936
                                                    which BLACK & DECKER knew could have been guarded
105 E851 Main Sheet
so. Clairsviils, OH 43950
                                                    against and/or eliminated,
i no-ses-B141                                  q. failing to keep abreast of state of the art and existing
f 74D-695-8899
                                                    principles of science, engineering, design and/or applying
5267m S096i
Moundsvilie, wv25041                                such knowledge and principles to the design of the
1304-845,5500
fM4-845-5804                                        DeWALT® saw                                                     II
Ons Gateway center
420 Ft, Duquesne Blvd.
Suite 1800
Pittsburgh, PA 15222
1412-502-5000                                                              18
f 412-709-5348


bordaslaw.com
                                 Case 2:20-cv-00246-MJH Document 1-2 Filed 02/17/20 Page 20 of 41




                                                        r.   failing to recall or otherwise remove the defective
                                                           DeWALT® saw from the market,
                                                        s. failing to provide adequate waring that the DeWALT® saw
                                                           would not instantly shut off when it came in contact with
                                                           flesh;
                                                        t. failing to provide adequate warning that the DeWALT® saw
                                                             did not employ flesh sensing technology despite said
                                                             technology existing and being available;
                                                        u, failing to adequately identify, investigate, record, and
                                                            incorporate into its design, development, engineering,
                                                             fabrication, assembly, and/or manufacture of the
                                                             DeWALT® saw the knowledge gained from prior incidents
                                                             in which Defendant BLACK & DECKER saws caused
                                                             serious injuries to their users despite the exercise of all
                                                             reasonable and due care,
                                                       v. consciously disregarding the safety consequences of its
                                                           design decisions, which Defendant BLACK & DECKER
                                                             knew through prior accidents and litigation could and would
                                                             result in severe injuries, and choosing to place more
                                                            importance on its corporate profits than its products' safety,
                                                            and
                                                        w. consciously and deliberately choosing not to incorporate into
                                                            the design of the DeWALT® saw feasible and commercially
                                                            available alternative designs that would have improved its
                                                            safety and prevented GLYNN SMITH's injuries.

                                                77.    At the time GLYNN SMITH suffered his severe and disfiguring

                                        injuries, the DeWALT® saw was being used in a foreseeable manner and for its


          as                            foreseeable and intended use and purpose,

     B03pAs                                     78.    As set forth above, a safer alternative design was available to Defendant

     BOHDAS                             BLACK & DECKER which if used, in all reasonable probability, would have
     ATTORN£Y$. ru_c


i!   1358 Nalional Road
                                        prevented or significantly reduced the risk. of disfigurement and injury without

l
E    Wheeling. WV zscoa
     t 304-242-8410
     f 304-242-3938
                                        impairing the saw's utility.

     108 E851 Main Siwet
     So. CIa¥rsvl!le, OH 45950
                                               79.     The cost Qf properly designing the DeWALT® saw so as to eliminate
     i 740-895-8141
     f 740.595.6999
                                        the known hazard was economically and technically feasible at the time the subject
     528 7m sum
     Moundsvllle, WV 26041
     t304-845-5600
E
     f 304-845-5604                     DeWALT® saw Refs the control of Defendant BLACK & DECKER.
     One Gateway Center
     420 Ft. Duquesne Bivd.
     Suite 1800
     Piiisbugh, PA 15222
     1412-502-5000                                                                 19
     f 412-709-8343


     bordaslaw.com
x-
                                                                                                           Case 2:20-cv-00246-MJH Document 1-2 Filed 02/17/20 Page 21 of 41
        p r n u p u r r - m r .........................................................................................................................




                                                                                                                                                                   80,   At the time the subject DeWALT® saw left the control of Defendant

                                                                                                                                                          BLACK & DECKER, it had actual knowledge of the means of designing such a saw               4
    i
                                                                                                                                                          which would not have caused GLYNN SM]TH's injuries in the manner described
                                                                                                                                                                                                                                                     I
                                                                                                                                                          above.

                                                                                                                                                                   SI.   Prior to 2013, Defendant BLACK & DECKER knew or had reason to               I

                                                                                                                                                          know that selling the DeWALT® saw without AIM technology was dangerous and

                                                                                                                                                          hazardous to the users of such table saws.

                                                                                                                                                                   82.   Despite that knowledge, Defendant BLACK & DECKER in willful,

                                                                                                                                                          wanton, malicious, outrageous, and reckless disregard for the health, safety and well-

                                                                                                                                                          being of users, including GLYNN SMTTH, of the DeWALT® saw, continued to                    I

                                                                                                                                                          design, manufacture, market, distribute, sell, and/or supply table saws with such

                                                                                                                                                          characteristics and allowed those products to remain in the stream of commerce where

                                                                                                                                                          they could injury intended users, including GLYNN SMITH.

                                                                                                                                                                   83.   Defendant BLACK & DECKER failed to implement AIM technology

                                                                                                                                                          or warn the owners and users of the DeWALT® saw of the potential dangers posed by

                                                                                                                                                          the design ofit, all to avoid the expense of licensing proven technology and/or changing

                 B04pAs                                                                                                                                   the design of its product, to prevent potential lost revenue, and to limit the potential

                  BOBDAS                                                                                                                                  exposure that its product line would be deemed to be dangerous and defective for not
                   Arronnevs, ?ll.c
                                                                                                                                                          implementing AIM technology.
                  1 asa nmlonal Road
                  Whseiing, wv zaoos
                  1 304-242-8410                                                                                                                                   84.   As set forth above, Defendant BLACK & DECKER's conduct was
                  f 304-242-3938
                  106 Edi Main Skeet
                  St. Clairsvklle, OH 43950
                                                                                                                                                          malicious, willful, wanton, reckless, and evidenced a reckless disregard for the health,
                  t 740-595-8141
                  f 74 0 -$ 5 69 9 9
                                                                                                                                                          safety, and well~bei11g of users, including GLYNN SMITH, of its DeWALT® saw.
                  528 am Sivsei
                  Moundsv3lle, WV 26041
                  c 304-8455600
u                 f 3M-845-5604
E
E                One Gateway Center
                 420 Ft. Duquwne Blvd.
                 SuRe 1800
                 Pittsburgh, PA 15222
                 |_ 412-502-5000                                                                                                                                                                    20
                 f 4 1 2,7 09 6 33


                   bordaslaw.com
                                                        Case 2:20-cv-00246-MJH Document 1-2 Filed 02/17/20 Page 22 of 41
           ......... . .............   ..........................




                                                                            85.     As a direct and proximate result of Defendant BLACK & DECKER's

                                                                    negligence, carelessness, recklessness, and/or willful and wanton conduct, GLYNN

                                                                    SMITH suffered serious and permanent disabling injuries including, but not limited to,

                                                                    multiple fractures, deep lacerations on the dorsum of his right hand starting at the MCP

                                                                    joint of the 5th finger and then across the proximal phalanx of the fourth finger and to

                                                                    the MCP joint and middle phalanx of the third finger and tendon damage requiring

                                                                    surgery.

                                                                            86.     As a direct and proximate result of Defendant BLACK & DECKER's

                                                                    negligence, carelessness, recklessness, and/or willful and wanton conduct, GLYNN

E
                                                                    SMITH has suffered and will continue to suffer into the indefinite future to endure pain,

                                                                    suffering, humiliation, inconvenience, disfigurement, embarrassment and loss of life's

                                                                    pleasures.

                                                                            87.     As a direct and proximate result of this incident, GLYNN SMITH has

                                                                    undergone in the past and may continue to undergo in the future numerous reasonable

                                                                    and necessary medical treatments, surgeries, procedures, and rehabilitation.


         as                                                                 88.    As a direct and proximate result of this incident, GLYNN SMITH was

    80;;pAs                                                    I
                                                                    forced to incur various expenses for treatment, surgery, therapy, rehabilitation, and

    BORDAS                                                          medicine for his injuries and will be compelled to continue to incur said expenses into
    ATTORNEYS. PLLC

                                                                    the indefinite filmore. As a direct and proximate result of this incident, GLYNN SMITH
    1358 National Road
    wheeling, wv zsooa
    r 804-242-8410                                             I    has been unable to attend to his usual and customary daily activities and occupations,
    f 804-242-sees
    1 oe East Main Sh881
    ST. Clafrsvme, OH 43950                                         all to his detriment and loss.
    9 740695-814s
    f 740.695.6999
    525 7th sure
    Moundsville, W V 26041
    t 304-845-5600
    f 304-845-5604

    One Gateway Center
    420 Fi. Duquesne Blvd.
    Suite 1800
    Pitisburyh, PA 15222
    Y 412-502-5000                                                                                             21
    f 412-709-e343


    bordaslaw.com
                                                                                                 Case 2:20-cv-00246-MJH Document 1-2 Filed 02/17/20 Page 23 of 41
    P 1 " , * r l Ml   .............................................................................................................




                                                                                                                                               89.     As a direct and proximate result of this incident, GLYNN SMITH was

                                                                                                                                       caused to 'incur a loss of past income, future income, and his future earnings capacity
                                                                                                                                                                                                                                 I


                                                                                                                                       has been greatly impaired or extinguished.                                                II
                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                 I
                                                                                                                                               WHEREFORE, in consideration of the f`orego'mg, Plaintiff GLYNN SMITH,             iI
                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                 I
                                                                                                                                       demands judgment awarding both compensatory and punitive damages against                  I
                                                                                                                                       Defendants Black & Decker (U.S.) Inc., Individually and d/b/a DeWALT ® (a trade

                                                                                                                                       name) and Stanley Black & Decker, Inc, in an amount in excess of the arbitration limits

                                                                                                                                       of this Court plus interest and costs as the law may allow.

                                                                                                                                                                  COONT III -. NEGLIGENCE
                                                                                                                                                     Plaintiff GLYNN SMITH v. Defendant ACME TOOLS,
                                                                                                                                                          f/k/a and/or d/bla TOOL CRIB of the NORTH

                                                                                                                                               90.     The preceding paragraphs are incorporated herein by reference as

                                                                                                                                       though fully set forth herein in their entirety.

                                                                                                                                               91.     Defendant ACME TOOLS owed a duty to market, distribute, sell,

                                                                                                                                       and/or place into the stream of commerce the DeWALT® saw and other similar

                                                                                                                                       products in such a way so as to avoid harm to persons using them, such as GLYNN


                           as                                                                                                          SMITH.

            B03pAs                                                                                                                            92.     Defendant ACME TOOLS owed a duty to warn of the hazards and



I
i
            BOHDAS                                                                                                                     dangers associated with the use of the DeWALT® saw so as to avoid hann to persons
             ATTORNEYS, PLLC

                                                                                                                                       using it, such as GLYNN SMITH.
            1358 national Road
            Wheeling, WV 28003
            1 a04-242-8410                                                                                                                    93.     Defendant ACME TOOLS breached its duties to persons such as
i
I           f 304-242-3936


            st Clairsvilie, OH 43950
                                                                                                                                       GLYNN SMITH using the products it marketed, distributed, sold, and/or place into the
            x 740-895-8141
            f740-695-8999
                                                                                                                                       stream of commerce.
             52672h Sliuet
             Moundsvilie, WV25041
            i 304-545-5600
            l8g4.845-5604
            One Gaieway Center
            420 Ft. Duquesne Blvd.
            Suite 1800
            Pittsburgh. PA 15222
            '1412-502-5000                                                                                                                                                         22
             f 412-709-eaaa


             bordaslaw.com
                              Case 2:20-cv-00246-MJH Document 1-2 Filed 02/17/20 Page 24 of 41




                                             94.     A safer alterative design to the DeWALT® saw was available to

                                      Defendant ACME TOOLS and in all reasonable probability, the same product could             I
                                                                                                                                 II
                                                                                                                                 Il
                                      have been designed/manufactured/sold/distributed with appropriate technology,

                                      component, device and/or mechanism which would have prevented or significantly

                                      reduced the risk of injury without impairing the saw's utility.

                                             95.     Defendant ACME TOOLS knew or through the exercise of reasonable

                                      care should have known that the DeWALT® saw was unreasonably dangerous without

                                     adequate safeguards, warnings, and/or instructions.

                                             96.     Defendant ACME TOOLS had actual knowledge of the means and

                                     ability to market, distribute, sell, and/or place into the stream of commerce a safer and

                                     effective table saw, including safety features such as SawStop® technology, which

                                      would have detected flesh, or Whirlwind Tool Company's proximity sensor, both of

                                      which instantly stopped\ the rotating saw blade, thus preventing or minimizing the

                                     injuries suffered by GLYNN SMITH.
E
E
                                             97.   . Defendant ACME TOOLS was negligent, careless, and reckless in


g
        as                           marketing, distributing, selling, and/or otherwise placing into the stream of commerce

E   B0;;pAs                          the DeWALT® saw, both generally and in the following particular respects:
g
I
    BORDAS                                          a. marketing, distributing, selling, and/or otherwise placing
    Anonuevs, PLLC                                      into the stream of commerce a table saw that did not instantly
3
                                                        shut off atier detecting flesh,
    1358 National Row                               b. marketing, distributing, selling, and/or otherwise placing
    Wheeling, WV28003
    t 304 242-8410                                      into the stream of commerce a table saw that did not use a
    f 304-242-3936
                                                        proxunxty sensor,
    108 EHS( Main $0981
    SL Clairsvine, OH 43950
                                                    c. manufacturing, marketing, distributing, selling, and/or
    t 740-695-8141                                       otherwise placing into the stream of commerce a table saw
    f 740-B95-6999
    526 7th $11881
                                                         that did not employee AIM technology;
    Moundsville. wv 26041                            d. marketing, distributing, selling, and/or otherwise placing
    t 384-845-5600
    f 304-545-$604                                      into the stream of commerce a table saw that did not have an
    One Tideway Center                                  interlocked guard,
    420 FL Duquesne Blvd.
    Suite 1800
    piusbugn PA 15222
    1412-502-5000                                                               23
    14127109-s348


    bordaslawcom
                                                                                                                Case 2:20-cv-00246-MJH Document 1-2 Filed 02/17/20 Page 25 of 41
     " i l l ! \ ! ' ..................................................................................................




                                                                                                                                   e. marketing, distributing, selling, and/or otherwise placing
                                                                                                                                        into the stream of commerce a table saw in such a way that
                                                                                                                                        it would fail to guard against flesh injuries to table saw users;
                                                                                                                                   f. marketing, distributing, selling, and/or otherwise placing
                                                                                                                                        into the stream of commerce the DeWALT® saw which was               I
                                                                                                                                      made in such a way that made it unreasonably unsafe for
                                                                                                                                      persons using it,                                                     ii
                                                                                                                                   g. marketing, distributing, selling, and/or otherwise placing
                                                                                                                                      into the stream of commerce table saws which failed to
                                                                                                                                                                                                                i

                                                                                                                                        employ appropriate technology, component, device, and/or
                                                                                                                                      mechanism which would have prevented or significantly
                                                                                                                                       reduced the risk of injury without impairing the table saw's
                                                                                                                                      utility;
                                                                                                                                   h. marketing, distributing, selling, and/or othewvise placing
                                                                                                                                       into the stream of commerce table saws which failed to
                                                                                                                                        employ appropriate technology which would cause the table
                                                                                                                                        saw to shut off when it comes in contact widl human flesh;
                                                                                                                                   i.   marketing, distributing, selling, and/or otherwise placing
                                                                                                                                        into the stream of commerce table saws which failed and
                                                                                                                                        refitsed to license SawStop® technology;
                                                                                                                                   5. marketing, distributing, selling, and/or otherwise placing
                                                                                                                                        into the stream of commerce table saws which failed to
                                                                                                                                        employ appropriate technology which would sense
                                                                                                                                        proximity of flesh to the rotating saw blade and immediately
                                                                                                                                       shut the saw off;
                                                                                                                                   k. marketing, distributing, selling, and/or otherwise placing
                                                                                                                                       into the stream of commerce table saws which failed to
                                                                                                                                       employ appropriate technology developed by the PTI joint
                                                                                                                                       venture that PTI contends reacts faster, has a lower
                                                                                                                                        replacement cost of firing, and mitigates injury to a greater

                                       as                                                                                               degree when compared with SawStop® technology ,
                                                                                                                                   l. marketing, distributing, selling, and/or otherwise placing
 s                B04pAs                                                                                                                into the suns# nfcw§1wrce the DeWALT® saw which was
                                                                                                                                        free of defects and fit and safe in all respects for its intended
 8                BOBDAS                                                                                                                and foreseeable uses      .                 .
E                  ATTORNEYS, PLLC                                                                                                 m. marketing, distributing, selling, and/or otherwise placing
!
                                                                                                                                       into the stream of commerce, the DeWALT® saw which
I
ll                 1358 Nailond Road                                                                                                   lacked every element necessary to make it safe or was
                   W hedlng, wv26008
                   i 304-242-B410                                                                                                      otherwise in an unsafe condition,
                   f 304-242-3936
                                                                                                                                   n. disregarding the safety and well-being of users of the
                  708 Easy Main Sheet
                  SL clairsvile, OH 43550
                                                                                                                                      DeWALT® saw, including GLYNN SMITH, by marketing,
                  I 740-G95-B141                                                                                                        distributing, selling, and/or otherwise placing into the stream
                  f 740-695-5999
                  526 1m S\1'86I
                                                                                                                                        of commerce table saws which were sold in an unsafe
                  Moundsville, wv25041                                                                                                  manner,
                  Q 304-845-5600
                  1 394.845-5604                                                                                                   o. disregarding the health, safety and well-being of users of the
                 One GMewny Center
                                                                                                                                        DeWALT® saw, including GLYNN SMITH, by marketing,
                 420 O. Duquesne Blvd.
                 Suite 1800
                 Piitabugh, PA 15222
                 Y 412-502-5000                                                                                                                                  24
                 1412-709-8343
E
                   bordaslaw.com
E                                                                                                                         r
                               Case 2:20-cv-00246-MJH Document 1-2 Filed 02/17/20 Page 26 of 41
      ......................     ......
                                   .......
                                       ......
                                          .......
                                             . .
                                 ..




                                                                        distributing, selling, and/or otherwise placing into the stream
                                                                        of commerce table saws which failed to eliminate, rectify,
                                                                        and/or wam of known dangers and defects which involved a
                                                                        substantial likelihood of iHjwy and which ACME TOOLS
                                                                        knew could have been guarded against and/or eliminated,
                                                                    p. failing to provide adequate instructions and warning
                                                                        covering all known or reasonably foreseeable eventualities              I
                                                                        which ACME TOOLS knew could have been guarded                         .I\
                                                                        against and/or eliminated,
                                                                    q, failing to recall or otherwise remove the defective
                                                                      DeWALT® saw from the market;
                                                                   r. failing to provide adequate warning that the DeWALT® saw
                                                                      would not instantly shut off when it came in contact with
                                                                      flesh;
                                                                   s. failing to provide adequate warning that the DeWALT® saw
                                                                        did not employ flesh sensing technology despite said
                                                                        technology existing and being available;
                                                                   I.   failing to adequately identify, investigate, record, and
                                                                       incorporate into table saws it choose to market, distribute,
                                                                       sell and/or place into the stream of commerce the knowledge
                                                                       gained from prior incidents in which table saws caused
                                                                       serious injuries to their users despite the exercise of all
                                                                       reasonable and due care,
                                                                   u, consciously disregarding the safety consequences of
                                                                       marketing, distributing, selling, and/or otherwise placing
                                                                       into the stream of commerce table saws its knew through
                                                                        prior accidents and litigation could and would result in
                                                                       severe injuries, and choosing to place more importance on
                                                                       its corporate profits than products safety, and
                                                                   v. consciously and deliberately choosing to market, distribute,

    as                                                                 sell, and/or place into the stream of commerce table saws
                                                                       which failed to incorporate into their design feasible and
80 pAy                                                                 commercially available alternative designs that would have
                                                                       improved the saw's safety and prevented GLYNN SMITH's
BORDAS                                                                 injuries.
ATTORNEYS, PLLC

                                                           98,     As set forth above, a safer alternative design was available for sale by
1358 naunnas Road
W hedlng, wv zsuoa
i 304-242-841 o                                     Defendant ACME TOOLS which if sold, in all reasonable probability, would have
I 304-242-3936
106 Easy Main $11881
St. cmvsviue, OH 43950
                                                    prevented or significantly reduced the risk of disfigurement and infamy without
i 74a695-8141
f no-ess -s ees
                                                    impairing the saw's utility.
 52671h Stasi
Mount&vlKe, VW 26041
i304-B45-5800
f 804-845-5804

One Gmww C enter
420 Ft. Duquesne Blvd.
Sung 1a00
Pittsburgh, PA 15222
i412-S02-5000                                                                                  25
f 412-709-8345


bordas¥aw.com
                            Case 2:20-cv-00246-MJH Document 1-2 Filed 02/17/20 Page 27 of 41



                                                                                                                                I
                                                                                                                                _
                                                                                                                                _
                                                                                                                                -
                                                                                                                                _
                                           99_     At the time the subject DeWALT® saw left the control of Defendant

                                    ACME TOOLS, it had actual knowledge of the existence of table saws which would

                                   not have caused GLYNN SMITH's injuries in the manner described above.

                                           100.   Prior to 2013, Defendant ACME TOOLS knew or had reason to know

                                    that selling the DeWALT® saw without AIM technology was dangerous and hazardous

                                   to the users of such table saws.

                                           101.   Despite that knowledge, Defendant ACME TOOLS in willful, wanton,

                                   malicious, outrageous, and reckless disregard for the health, safety and well-being of

                                   users, including GLYNN SMITH, of the DeWALT® saw, continued to market,

                                   distribute, sell, and/or supply table saws with such characteristics and allowed those

                                   products to remain in the stream of commerce where they could injury intended users,

                                   including GLYNN SMITH.

                                           102.   As set forth above, Defendant ACME TOOLS's conduct was malicious,

                                   willful, wanton, reckless, and evidenced a reckless disregard for the health, safety, and

                                   well-being of users, including GLYNN SMITH, of the DeWALT® saw.


     as                                   103.    As a direct and proximate result of Defendant ACME TOOLS's

B03pAs                             negligence, card         ;, seelll¢lssn¢ss, and/or willful and wanton conduct, GLYNN

BOBDAS                             SMITH suffered serious and permanent disabling injuries including, but not limited to,
ATTORNEYS. PLLC

                                   multiple fractures, deep lacerations on the dorsum of his right hand starting at the MCP
1358 National Road
Wheeling, wv 26003
1304-242-B410                      joint of the fifth finger and then across the proximal phalanx of the fourth finger and to
f 304-242-a9a8
1 is East Main Sh'eet
St. Clair8ville, OH 48950
                                   the MCP joint and middle phalanx of the third finger and tendon damage requiring
1740.695-8141
f 740-695-5999
                                   surgery.
528 am $1/881
Moundsviila, WV26041
i304-845-5500
1304-845-5604
 One Gateway Corner
420 FL Duquesne Blvd.
Sure 1800
pinsbmgh, PA 15222
I 412-502-5000                                                                26
f 412-709-8343


bordaslaw.com
                                     Case 2:20-cv-00246-MJH Document 1-2 Filed 02/17/20 Page 28 of 41

                                                                                                                                          3

                                                                                                                                          8
                                                                                                                                          I




                                                    104.    As a direct and proximate result of Defendant BLACK & DECKER's
......
 ..                                          negligence, carelessness, recklessness, and/or willful and wanton conduct, GLYNN
....

                                             SMITH has suffered and will continue to sui¥er into the indefinite future to endure pain,

                                            suffering, humiliation, inconvenience, disfigurement, embarrassment, and loss of life's

                                            pleasures.

                                                    105.    As a direct and proximate result of this incident, GLYNN SMITH has

                                            undergone in the past and may continue to undergo in the figure numerous reasonable

                                            and necessary medical treatments, surgeries, procedures, and rehabilitation.

                                                    106.    As a direct and proximate result of this incident, GLYNN SMITH was

                                            forced to incur various expenses for treatment, surgery, therapy, rehabilitation, and

                                            medicine for his injuries and will be compelled to continue to incur said expenses into

                                            the indefinite future.

                                                    107.    As a direct and proximate result of this incident, GLYNN SMITH has

                                            been unable to attend to his usual and customaxy daily activities and occupations, all to

                                            his detriment and loss.


              as                                    108.    As a direct and proximate result of this incident, GLYNN SMITH was

         B0;;pAs                            caused to incur a loss of past income, future income, and his future earnings capacity

         BUBDAS                             has been greatly impaired or extinguished.

                                                    WHEREFORE, in consideration of the foregoing, Plaintiff GLYNN SMITH,
         1358 Na1lonaJ Read
         W heeling, wv 28003
         t 304-242-8410                     demands judgment awarding both compensatory and punitive damages against
         f 304-242-3936
         106 East Main sneer
         St. Claltsville, OH 43950
                                            Defendant ACME TOOLS, f/k/a and/or d/b/a TOOL CRIB of the NORTH in an
         I 740-695-8141
          v 740-695-6999
         528 vm sneer
                                            amount in excess of the arbitration limits of this Court plus interest and costs as the law
         Moundsvlfe, wv26041
         2 304-B45 5800
         Y304-845-5604                      may allow.
         One Gateway Center
         420 Ft. Duquesne Blvd.
         Suite 1800
         Pittsburgh. PA 15222
         1412-502-5000                                                                  27
         f 412-709-6343


         bordaslaw.com                                                                                                                        ..
                                                                                                                                               ..
                                                                                                                                                ..
                                                                                                                                                 ..
                                                                                                                                                  .
                                                                                                            Case 2:20-cv-00246-MJH Document 1-2 Filed 02/17/20 Page 29 of 41
-m np p m lm 'm " ll" \   . ... ... ... ... ... .. ... .... ..... ... ... ...... ... ... .. ... ... ... ... ... ... ..... ... .... .. ... ... ... .. .... ... ..... ...




                                                                                                                                                                                                   COUNT IV .-- STRICT LIABILITY
                                                                                                                                                                                        Plaintiff GLYNN SMITH v. Defendants ACME TOOLS,
                                                                                                                                                                                             f/k/a and/or d/b/a TOOL CRIB of the NORTH

                                                                                                                                                                                  109     The preceding paragraphs are incorporated herein by reference as

                                                                                                                                                                          though fully set forth herein in their entirety.

                                                                                                                                                                                  110    Defendant ACME TOOLS at all times pertinent to this Complaint was

                                                                                                                                                                          engaged in the marketing, distribution, and sale of various table saws including, but not

                                                                                                                                                                          limited to, the above described DeWALT® saw widlin the meaning of §402A of the

                                                                                                                                                                          Restatement (Second) of 7brrs.

                                                                                                                                                                                  111    Defendant ACME TOOLS expected the subject DeWALT® saw to,

                                                                                                                                                                          and it did, reach users, including GLYNN SMITH, without substantial change in the

                                                                                                                                                                          condition in which it was sold.

                                                                                                                                                                                 112     When the subject DeWALT® saw left the possession of Defendant

                                                                                                                                                                          ACME TOOLS, it was in a defective condition creating risk of harm to a user, including

                                                                                                                                                                          GLYNN SMITH.

                                                                                                                                                                                 113     Defendant ACME TOOLS owed users of the DeWALT® saw, such as


              as                                                                                                                                                          GLYNN SMITH, a duty of care and breached that duty by placing into the stream of

     80§pAs                                                                                                                                                               commerce an unreasonably dangerous product in a defective condition including the

     BOBDAS                                                                                                                                                               following deficiencies :
      AT¥ORN6VS, PLLC

                                                                                                                                                                                         a. marketing, distributing, selling, and/or otherwise placing
     1358 Nailonal Road                                                                                                                                                                      into the stream of commerce a table saw that did not instantly
     W lwding, wv26003
     i 304-242-B410                                                                                                                                                                         shut off after detecting flesh,
     f 304-242-3936
                                                                                                                                                                                         b. marketing, distributing, selling, and/or otherwise placing
     106 East Main Sfraei
     St. CWirsville, OH 43950
                                                                                                                                                                                            into the stream of commerce a table saw that did not use a
     l 740-695-8141                                                                                                                                                                         proxumty sensor,
     f 740-695-6999
     528701 $0861
                                                                                                                                                                                         c. manufacturing, marketing, distributing, selling, and/or
     Mourdsvllle, WV26041                                                                                                                                                                    otherwise placing into the stream of commerce a table saw
     1304-845-5600
     1304-845-5604
                                                                                                                                                                                             that did not employee AIM technology;
     One Galawey Center
     420 Ft. Duquwne Blvd.
     Suite 1800
     pntsuurgh, PA 15222
     ! 412-502-5000                                                                                                                                                                                                   28
     f 412,709-5343


     bordaslawcorn
                            Case 2:20-cv-00246-MJH Document 1-2 Filed 02/17/20 Page 30 of 41



                                                                                                                       .
                                                                                                                       E


                                               d. marketing, distributing, selling, and/or otherwise placing
                                                   into the stream of commerce a table saw that did not have an
                                                   interlocked guard;
                                               e, marketing, distributing, selling, and/or otherwise placing
                                                   into the stream of commerce a table saw in such a way that
                                                   it would fail to guard against flesh injuries to table saw users;
                                               f. marketing, distributing, selling, and/or otherwise placing
                                                   into the stream of commerce the DeWALT® saw which was
                                                  made in such a way that made it unreasonably unsafe for
                                                  persons using it;
                                              g. marketing, distributing, selling, and/or otherwise placing
                                                  into the stream of commerce table saws which failed to
                                                  employ appropriate technology, component, device, and/or
                                                  mechanism which would have prevented or significantly
                                                  reduced the risk of injury without impairing the table saw's
                                                 utility;
                                              h. marketing, distributing, selling, and/or othewvise placing
                                                  into the stream of commerce table saws which failed to
                                                   employ appropriate technology which would cause the table
                                                   saw to shut off when it comes in contact with human flesh,
                                              i. marketing, distributing, selling, and/or otherwise placing
                                                 into the stream of commerce table saws which failed and
                                                   refused to license SawStop® technology,
                                              j.   marketing, distributing, selling, and/or otherwise placing
                                                   into the stream of commerce table saws which failed to
                                                   employ appropriate technology which would sense
                                                   proximity of flesh to the rotating saw blade and immediately
                                                  shut the saw off,
                                              k. marketing, distributing, selling, and/or otherwise placing
                                                  into the stream of commerce table saws which failed to

     as                                           employ appropriate technology developed by the PTI joint
                                                  venture that PTI contends reacts faster, has a lower
B0gpAs                                             replacement cost of firing, and mitigates injury to a greater
                                                   degree when compared with SawStop® technology ;
BOBDAS                                        1. marketing, distributing, selling, and/or otherwise placing
ATI'ONNEYS, PLLC                                   into the stream of commerce the DeWALT® saw which was
                                                   free of defects and fit and safe in all respects for its intended
1358 National Road                                 and foreseeable uses,
Wheeling, wv zeoca
i a04-24z-B410                                in. marketing, distributing, selling, and/or otherwise placing
f 504-242-ssas
                                                  into the stream of commerce, the DeWALT® saw which
106 East Maln Street
Sf. Cfairsville, OH 43950
                                                  lacked every element necessary to make it safe or was
i 740-895-8141                                    otherwise in an unsafe condition;
f 740-895-6999
525 am Sneer:
                                              n. disregarding the safety and well-being of users of the
mwndsvale, WV 26041                               DeWALT® saw, including GLYNN SMITH, by marketing,
9 304-845-5800
f 304-845-5604
                                                   distributing, selling, and/or otherwise placing into the stream
 One Garlsway Center
 420 Ft. Duquesne Blvd.
 Suite 1800
Pilisburgh, PA 15222
i 412-502-5000                                                              29
1412-709-6545


bordaslaw.com
                                Case 2:20-cv-00246-MJH Document 1-2 Filed 02/17/20 Page 31 of 41




                                                         of commerce table saws which were sold in an unsafe
                                                         mayer,
                                                     O. disregarding the health, safety, and well-being of users of the
                                                         DeWALT® saw, including GLYNN SMITH, by marketing,
                                                         distributing, selling, and/or otherwise placing into the stream
                                                         of commerce table saws which failed to eliminate, rectify,
                                                         and/or warn of known dangers and defects which involved a
                                                         substantial likelihood of injury and which ACME TOOLS
                                                         knew could have been guarded against and/or eliminated,
i
                                                     p. failing to provide adequate instructions and waring
                                                         covering all known or reasonably foreseeable eventualities
                                                         which ACME TOOLS knew could have been guarded
                                                        against and/or eliminated;
                                                     q, failing to recall or otherwise remove the defective
                                                        DeWALT® saw from the market;
                                                     r. failing to provide adequate warning that the DeWALT® saw
                                                         would not instantly shut off when it came in contact with
                                                        flesh;
                                                     s. failing to provide adequate waring that the DeWALT® saw
                                                        did not employ flesh sensing technology despite said
                                                        technology existing and being available;
                                                     1. filing to adequately identify, investigate, record, and
                                                        incorporate into table saws it choose to market, distribute,
                                                         sell, and/or place into the stream of commerce the
                                                         knowledge gained from prior incidents in which table saws
                                                         caused serious injuries to their users despite the exercise of
                                                         ail reasonable and due care,
                                                     u. consciously disregarding the safety consequences of
                                                         marketing, distributing, selling, and/or otherwise placing
                                                         into the stream of commerce table saws its knew through
                                                         prior accidents and litigation could and would result in
                                                        severe injuries, and choosing to place more importance on
    B0§pAs                                              its corporate profits than products safety, and
                                                     v. consciously and deliberately choosing to market, distribute,
    BORDAS                                              sell and/or place into the stream of commerce table saws
    ATTORNEYS. PLLC                                      which failed to incorporate into their design feasible and
                                                         commercially available alternative designs that would have
    1858 National Road                                   improved the saw's safety and prevented GLYNN SMITH's
    Wheeling, wv 26003
    l 304-242-8410                                       injuries,
    f 304-242-se3s
    106 EES! Main Street
    St. Ciairsvllla, OH 43950
                                              114    At the time GLYNN SMITH suffered his severe and disfiguring
    r 740-695-8141
    f 740-695-6999
                                       injuries, the DeWALT® saw was being used in a foreseeable manner and for its
    $2 8 Tih su m
    Moundsvllla, WV 26041
    i 304-845»6800
    f 304-845-5604
                                       foreseeable and intended use and purpose.
    One Gateway Center
    420 FL Duquesne Bivd.
    Sufi 1a00
    Pittsburgh, PA 15222
    s 412-502-5000                                                              30
    1 412-709-B343


    bordaslaw.com                                                                                                          I
                                Case 2:20-cv-00246-MJH Document 1-2 Filed 02/17/20 Page 32 of 41




                                               115    As set forth above, a table saw incorporating a safer alternative design
I
II

I                                      was available to Defendant ACME TOOLS which if used, in all reasonable probability,

                                       would have prevented or significantly reduced the risk of disfigurement and injury

                                       without impairing the saw's utility.

                                              116     At the time the subject DeWALT® saw left the control of Defendant

                                       ACME TOOLS, it had actual knowledge of the means of marketing, distributing,

                                       selling, and/or otherwise placing into the stream of commerce such a saw which would

                                      not have caused GLYNN SMiTH's injuries in the manner described above.

                                              117     Prior to 2013, Defendant ACME TOOLS knew or had reason to know

                                      that selling the DeWALT® saw without AIM technology was dangerous and hazardous

                                       to the users of such table saws.

                                              118     Despite that knowledge, Defendant ACME TOOLS in willful, wanton,

                                      malicious, outrageous, and reckless disregard for the health, safety, and well-being of

                                      users, including GLYNN SMITH, continued to market, distribute, sell, and/or supply

                                      the DeWALT® saw with such characteristics and allowed that products to remain in

                                      the stream of commerce where it could injure intended users, including GLYNN

     B0§pAs                           SMITH.

     BOBDAS                                   119     As set forth above, Defendant ACME TOOLS' S conduct was malicious,
     ATTORNEYS, rua

                                      willful, wanton, reckless, and evidenced a reckless disregard for the health, safety, and
      1358 National Road
     Whedlng, wv2a0oa
     i 304-242-8410                    well-being of users, including GLYNN SMITH, of the DeWALT® saw.
     f 304-242-3936
      106 E88% Main sneer
     St. C\alrsvHle, OH 43950                 120     As a direct and proximate result of Defendant ACME TOOLS's
     i 740-895-B141
     f 740-895-6999
     52671h Sheet
                                      negligence, carelessness, recklessness, and/or willful and wanton conduct, GLYNN
     Mouldsville, WV26041
     t 304-845-5soo
     f 304-845-5804                   SMITH suffered serious and permanent disabling injuries including, but not limited to,
     One Gateway GaMer
     420 F1. Duquesne Blvd.
     SUHQ 1800
     PMsburgh, PA 15222
     1 412-5U?-5000                                                              31
     1412-709-B343


     bordaslaw.com
                            Case 2:20-cv-00246-MJH Document 1-2 Filed 02/17/20 Page 33 of 41




                                  multiple fractures, deep lacerations on the dorsum of his right hand starting at the MCP

                                  joint of the fifth finger and then across the proximal phalanx of the fourth finger and to

                                  the MCP joint and middle phalanx of the third finger and tendon damage requiring

                                  surgery.

                                          121     As a direct and proximate result of Defendant ACME TOOLS's

                                  negligence, carelessness, recklessness, and/or willful and wanton conduct, GLYNN

                                  SMITH has suffered and will continue to suffer into the indefinite future to endure pain,

                                  suffering, humiliation, inconvenience, disfigurement, embarrassment, and loss of life's

                                  pleasures.

                                          122     As a direct and proximate result of this incident, GLYNN SMITH has

                                  undergone in the past and may continue to undergo in the future numerous reasonable

                                  and necessary medical treatments, surgeries, procedures, and rehabilitation.

                                          123     As a direct and proximate result of this incident, GLYNN SMITH was

                                  forced to incur various expenses for treatment, surgery, therapy, rehabilitation, and

                                  medicine for his injuries and will be compelled to continue to incur said expenses into


     as                           the indefinite future.

B0§pAs                                   124      As a direct and proximate result of this incident, GLYNN SMITH has

BORDAS                            been unable to attend to his usual and customary daily activities and occupations, all to
ATTORNEYS. PLLC

                                  his detriment and loss.
1355 national Road
wowing , wv 2e0 00
1304-242-8410                            125      As a direct and proximate result of this incident, GLYNN SMITH was
1304-242»39ss
106 East Main sues:
Si- Clallsvills, OH 43950
                                  caused to incur a loss of past income, future income, and his future earnings capacity
1 740-695-B141
f 740-696-8999
                                  has been greatly impaired or extinguished.
52671h $0961
Mounasviule. wv28041
t304-845-5800
f304~845-5604

Ono Gateway Cemar
420 Ft. Duquesne Blvd.
Suite 1aoo
Pittsburgh, PA 15222
c412-502-5000                                                                32
f 412-709-esaa


bordaslaw.eom
                                Case 2:20-cv-00246-MJH Document 1-2 Filed 02/17/20 Page 34 of 41




                                              WHEREFORE, in consideration of the foregoing, Plaintiff GLYNN SMITH,

                                       demands judgment awarding both compensatory and punitive damages against

                                      Defendant ACME TOOLS, f/k/a and/or d/b/a TOOL CRIB of the NORTH in an

                                      amount in excess of the arbitration limits of this Court plus interest and costs as the law

                                      may allow.

                                                            COUNT v - LOSS OF CONSORTIUM
                                         Plaintiff DONNA SMITH v. Defendants BLACK & DECKER (U_5.) INC.,
                                                    Individually and d/b/a DeWALT ® (a trade name), and
                                                    STANLEY BLACK & DECKER, INC., and Defendants
                                               ACME TOOLS. f/k/a and/or d/b/a TOOL CRIB of the NORTH

                                              126     The preceding paragraphs are incorporated herein by reference as

                                      though fully set forth herein in their entirety .

                                              127     By reason of the afore-described injuries sustained by Plaintiff GLYNN

                                      SMITH, his wife, Plaintiff DONNA LONG, has been and will be in the future deprived

                                      of the services, assistance, companionship, and consortium of her husband, and has

                                      suffered a loss of the enjoyment of the ordinary pleasures of life, including marital and

                                      family life.


         as                                   WHEREFORE, in consideration of the foregoing, Plaintiff DONNA SMITH,

    B0;;pAs                           demands judgment awarding both compensatory and punitive damages against

    BOBDAS                            Defendants Black & Decker (U.S.) Inc., Individually and dfb/a DeWALT ® (a trade
    ATTonnsys. PLLC
                                      name), Stanley Black & Decker, Inc., and ACME TOOLS, f/k/a and/or d/b/a TOOL
r
    1358 National Road
I
    Wheeling, WV 2e003
    I 394_242.541()                   CRIB of the NORTH in an amount in excess of the arbitration limits of this Court plus
    f ao4~242-seas
    108 E881 man SUBBT
    Sl. Clalrsvill6, OH 43959
                                      interest and costs as the law may allow,
    1 740-695-8141
    1740895-8999
    5267th saw
    Mwndsvllls, WV28041
    Q 304»845-5800
    f a04~an5-5604
    One Gateway Oemsr
    420 Ft. Duquesne Bwd.
    Sulié 1800
    pmsburgn PA 15222
    1 412-502-5000                                                                 33
    1412-709-8343

    bordaslaw.com
                                          Case 2:20-cv-00246-MJH Document 1-2 Filed 02/17/20 Page 35 of 41
        kg . 1.1.



        I




                                                                                JURY DEMAND

                                                      In accordance with Pa.R.Civ.P. 1007.1 a trial by jury is hereby demanded.



                                                                                              Respectfully Submitted,


                                                                                              BORDAS & BORDAS, PLLC


    I
                                                                                         By°\2                LI
                                                                                              Attorneys to air tiff
                                                                                              DOUGLAS J\ 0}LCOTT
                                                                                              P.A. ID #204851
                                                                                              One Gateway Center
                                                                                              420 Fort Duquesne Blvd,
                                                                                              18"1 Floor, West Wing
                                                                                              Pittsburgh, PA 15222
                                                                                              (412) 502-5000
                                                                                              Dolcott@Bordaslaw.cor3




                                           II'



                      as
                BOQDAS
                BOBDAS
                ATTORNEYS, PLLC



                 1358 Nations! Road
                 wheeling. wv 26003
                ! 304-242-8410
                f a04-242~a9as
                1 of East Main StI86\
                9. Cfairsvile, OH 43950
                1 740-8954141
                f 749-695.6899
                5267m Stieet
                Moundsvllle, WV 26041
                I 304-a4s~5s00
                 f 304-845-5604
                One Gateway Censer                                          F'$LE»9lGRl61NAL
                420 F1, Duquesne Blvd.
                Sung 1800
                Pmsbumh, PA 15222
                i 412-502-sooo
                                                                          2020 JAN 17 344 8: so
                f 412-709-6343
                                                                              |I        1 11 '.') I
                    bordaslaw.com                                         leaII »(L48;Qc<@f,;'%.-=r'9°
                                                                                                     *r
                                                                                              !'.,,. he
i
F
                                                                            MU!     'a1"¥1' 1-51-   *1
                                Case 2:20-cv-00246-MJH Document 1-2 Filed 02/17/20 Page 36 of 41
                                ............. ......M ! ....................................................................




                                                                                                                                                                VERIFICATION



                                                                                                                               We verify that the statements contained in the foregoing Compliant are tme and

                                                                                    correct to the best of our Knowledge, information and belief. We understand that any

                                                                                     false statements are made subject to 18 Pa.C.S.A. § 4904 relating to unsworn
I



                                                                                     falsification to authorities.




                                                                                   Date:                                  /-      /5- maze
                                                                                                                                                                                    SMITH
                                                                                                                                                                                             ,m
                                                                                    Date:                           I'/5».2098




    B0§pAs
    BORDAS
    ATTORNEYS, PLLC



    1358 Nadcrld Road
    Wheeilng, wv 26003
    Q304-242-8410
    f 304-242-3938
    108 EaS\ Main Sl1961
    St. Clalrxville, OH 43950
    i 740-695-8141
    1 740895-6999
    526 vm sure:
    MourdsWlla, WV26041
    \ 304-845-5600
    1394-B45-5604
    One Gateway Center                                                                                                                      £4188/ORUNNAL
    420 FL Duquesne Blvd,
    Suite 1800
    ptnsburgh, PA 15222
    1412-502-5000
                                                                                                                                          2028 Jan 17 an 8= 598
    f 412- was-me


    bordaslaw.com
                                                                                                                                          Jes: .Pay A865 n-F843 L98
                                                                                                                                                            .
                                                                                                                                                 I \lv*'r   1-.1   * i,'§ i '
                                   Case 2:20-cv-00246-MJH Document 1-2 Filed 02/17/20 Page 37 of 41
                                   r




                                                                    CERTIFICATE OF COMPLIANCE

                                                I certify that this filing complies with provisions of the Public Access Policy of
                                         the Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial'
     I                                   Courts that require filing confidential information and documents differently than non-
                                         confidential information and documents.

                                         Submitted by: P1a1nF

                                         Signature' \ ./~       .   / /
                                         Printed Name: Douglas 0 Olcott

                                         Attorney ID: 204851'

                                         Phone No.: (412) 502-5000




             4;
         B04pAs
         BORDAS
         ATTORNEYS, PLLC


         1358 National Road
I;       Wheeling, WV 28003
         1 304-242-841 o
         1304-242-8936
         106 East Main Sheet
         SL Clalrsvills, OH43950
         I 740-895-B141
         1740-695-6999
         52671h Sheet
         Moundsviilo. wv25041
         Q 304-B45-5600
         f 304.845.5604
         one Gateway Center                                     Fu_e91oR:¢zuAL
         420 Ft. Duquesme Blvd.
         sum 1s0a
         Plttshurgh, PA 15222
         1412-502-5000
                                                             2029 JAN 17 AH 8= 58
         f 412-709-6343
                                                             MY xL¢=§9r;~§aw'».* 38
         bordaslaw.com                                                    _   " 1
                                                              FWHG 14 -4. I 'Q 11
                                                                                Case 2:20-cv-00246-MJH Document 1-2 Filed 02/17/20 Page 38 of 41
   .........................................................................................................................




                                                                                                                                                   IN THE COURT OF COMMON PLEAS
                                                                                                                                                  LAWRENCE COUNTY, PENNSYLVANIA

                                                                                                                               GLYNN SMITH and DONNA SMITH
                                                                                                                               Husband and Wife,                                    CIVIL NO.: 2020-         /00 VI
                                                                                                                               26 West Miller Street,
                                                                                                                               New Castle, PA 16101

                                                                                                                                                             Plaintiffs,

                                                                                                                               v.                                                   JURY TRIAL DEMANDED

                                                                                                                               BLACK & DECKER (U-S-) Inc., Individually
                                                                                                                               and d/b/a DeWALT ® (a trade name),
                                                                                                                               701 East Joppa Road
                                                                                                                               Towson, MD 21286

                                                                                                                               STANLEY BLACK & DECKER, INC.,
                                                                                                                               1000 Stanley Drive
                                                                                                                               New Britain, CT 06053

                                                                                                                               ACME TOOLS f7lda and/or d/b/a
                                                                                                                               TOOL CRIB of the NORTH
                                                                                                                               1603 12'*1 Avenue North
                                                                                                                               Grand Forks, ND 58203

                                                                                                                                                             NOTICE TO DEFEND

                                                                                                                                      You have been sued in Court. if you wish to defend against the claims set forth
                                                                                                                               in the following pages, you must take action within twenty (20) days after this

        as                                                                                                                     Complaint and Notice are served, by entering a written appearance personally or by
                                                                                                                               attorney and filing in writing with the Court your defenses or objections to the claims
                                                                                                                               set forth against you. You are wared that if you fail to do so the case may proceed
BORDAS
  AND -
                                                                                                                               without you and a judgment may be entered against you by the Court without further
BOHDAS                                                                                                                         notice for any money claimed in the Complaint or for any claim or relief requested by
ATTORNEYS. PLLC                                                                                                                the Plaintiff You may lose money or property or other rights important to you.

1858 National Road                                                                                                             YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO
Wheeling, VW26003
1 s04~242-s4so                                                                                                                 NOT HAVE A LAWYER, GO TO OR TELEPHONE THE OFFICE SET FORTH
f 304-242-3935                                                                                                                 BELOW. THIS OFFICE CAN PROVIDE YOU WITH INFORMATION ABOUT
1 oe East Main Siraet
St. ClairsvillB, OH 43950
                                                                                                                               HIRING A LAWYER, IF YOU CANNOT AFFORD A LAWYER, THIS OFFICE
r 740-695-8141                                                                                                                 MAY BE ABLE TO PROVIDE YOU WITH INFORMATION ABOUT AGENCIES
f 740-s95»se99
                                                                                                                               THAT MAY OFFER LEGAL SERVICES TO ELIGIBLE PERSONS AT A
526 oh Sires!
Mowdsvills, WV26041                                                                                                            REDUCED FEE OR NO FEE:
i 304-845-5600
f 804-845.5604

One Gateway Center                                                                                                                                                                  MLEBWRIMNAL
420 Ft. Duquesne Blvd,
Suite 1800
pittsburgh, PA 15222
t 412-sue-sooo
                                                                                                                                                                           37     ZBNJAN 17 MY 8=5F
f 412-709-B343

                                                                                                                                                                                  J951 ¥§Lk88ll-8581,       se
bordaslaw.com                                                                                                                                                                      PRQ    kg ¢'=: f* 1-"°,i"
                                                                                                                                                                                                     ,.
                                                                                                                                                                                                    1 !'I~"?8's
                               Case 2:20-cv-00246-MJH Document 1-2 Filed 02/17/20 Page 39 of 41
f




                                                             Office of Lawyer Referral
                                                                    Third Floor
                                                        Lawrence County Government Center
                                                                  430 Court Street
                                                              New Castle, PA 16101
                                                                  (724) 656-1921



                                                                                 By#-1         C 9%
                                                                                            r' m .
                                                                                      Attorneys fo§Piaintiff
                                                                                      DOUGLAS Jar LCOTT
                                                                                      P.A. ID # 20484 1
                                                                                      One Gateway"lenter
                                                                                      420 Fort Duquesne Blvd.
                                                                                      18th Floor, West Wing
                                                                                      Pittsburgh, PA 15222
                                                                                      (412) 502-5000
                                                                                      D01cott@Bordaslaw.com




        as
    804pAs
    BORDAS
    ATTOFINEYS, PLLC



    1358 National Road
    Wheeling, wv 26003
    i304-242-B410
    f a04~242-:s9as
    106 East Man Sbeei
    SL Clailsvllle, OH 43950
    1740-695-B141
    1740-695-S999
    5267th Strnel
    Moundsvile, WV 26041
    1304-B45-5800
    f 304-845-5604

    One Gateway CoMer
                                                       mset@n»waAL
    420 Ft. Duquesne Blvd.
    Suite 1800
    Plttsbumh, PA 15222                            2020 JAN 17 AK 8: 598
    1412.,602.5000
    f412-709-8343

                                                   J    I l<h&§.v~H-§»S9L~8¢@
    bordaslawsom                                           .4 v~8~I'\ /~* ;:z-gw.-f
                            Case 2:20-cv-00246-MJH Document 1-2 Filed 02/17/20 Page 40 of 41
v_~'° m




                                                                 NOTICE TO PLEAD

                                          You are hereby notified to plead/respond to the enclosed Complaint within

                                   twenty (20) days from your service hereof or a judgment may be entered against you.




                                                                                                  / '
                                                                                By:     \   J

                                                                                      Attorneys for   ntiff
                                                                                      DOUGLAS J        "OTT
                                                                                      P.A. ID # 20485

                                                                                      420 Fort Duquesne Blvd.
                                                                                      18*" Floor, West Wing
                                                                                      Pittsburgh, PA 15222
                                                                                      (412) 502-5000
                                                                                      Dolcott!&EBordaslaw.coln




      as
  B0;;pAs
  BORDAS
  ATTORNEYS. PLLC
                                                                                                                         1
                                                                                                                         i
  3358 Nstiolwl Road                                                                                                     i
                                                                                                                         I
  Wheeling, wv 26000
  1 304-242-8410
  f a04-242-3908                                                                                                         i
  106 E951 Main SIG!                                                                                                     !
  Si. Cl8il9Mlb, OH 43950
                                                                                                                         K

                                                                                                                         4



  t 740-6954141                                                                                                          L




  f no s es -s ees
  szsvm sneer
  Moundsvila, wv 28141                                                                                                       x



  Q 304-845-5680
  f a04-a45-5e04                                                                                                             I
  One Oawwaycamm
  420 Ft. Duqnaesne Bivd
                                                       B1iL§8l9R'lG¥NAL
  a m 18 0 0                                                                                                                 i
  pinabuuh. PA 15222
  t 412-502-5000                                     ZBZBJAE IT an s= 5?                                                     g
  T412-7119~843
                                                                                                                             i
  bordaslaw.com                                      819
                                                           Q MYJo   *'{'1IT¥3?§'
                                                                    i r   1I*" } 1
    Case 2:20-cv-00246-MJH Document 1-2 Filed 02/17/20 Page 41 of 41



                                                                                                                   I




                                                                    /69»73- W


                            .
                                     -I
                                     11                 ..7. mm           . 11    .5
                                                        °L 1            E~':r
                                                                         l'~.
                                                                              *f"Us' l¢.f:-=:.ll1
                                                                                      I L . ; \ ill |
                                I   :O    ¢      )o u   . .u .                   I.                       '.. .
                                              A-l-lr:-.»l*..,»¢'\... L.¢1...l_ Mniland .l*d.» »»»      my j
                            °-.                                                                               .°
                                                        o ut'                 9. 0 8 1 ¢!l».u.-.5 2 "* i n I A '




i




I




                                FILEDIORIGWAL

                           2o2aJAu 17 0r1.8=55

                           be"I K'-f2'm4.:sg                       I ii
                            ¥=8¥> "Mia c'=."£.
